Exhibit 10-1

ALLONGE TO PROMISSORY NOTE

THIS ALLONGE, made as of November 13, 2008 by Pineapple House of Brevard, Inc a
Delaware corporation (the “Borrower”) and consented to by The Goldfield
Corporation and Southeast Power Corporation (collectively the “Guarantor); is to
be attached to and made a part of that certain Promissory Note dated
November 18, 2005, made by Borrower to Branch Banking and Trust Company (the
“Lender”) in the principal amount of Fourteen Million and No/100 Dollars
($14,000,000.00) (the “Note”) which Note is as therein set forth.

WHEREAS, there is due and owing under the above-described Note the principal sum
of $3,442,438.52; and there remains fourteen Million and no/100 Dollars
($14,000,000.00) available on this line of credit

WHEREAS, Borrower and Lender desire to amend the Note.

NOW, THEREFORE, the Promissory Note dated November 18, 2005 is amended as
follows:

REPAYMENT. Interest only on the outstanding principal balance of the Note shall
be payable monthly, commencing December 18, 2008 and continuing on the same day
each and every consecutive month thereafter until May 18, 2010 on which date the
entire principal sum outstanding under this Note plus accrued interest shall
become due and payable (the “Maturity Date”).

All other terms and conditions of said Promissory Note remain in full force and
effect.

IN WITNESS WHEREOF, the undersigned has executed this document the year first
above written.

 

            BORROWER:       Pineapple House of Brevard, Inc       By:  

/s/ STEPHEN R. WHERRY

        Stephen R. Wherry, Senior Vice President GUARANTOR:     GUARANTOR: The
Goldfield Corporation     Southeast Power Corporation By:  

/s/ STEPHEN R. WHERRY

    By:  

/s/ STEPHEN R. WHERRY

 

Stephen R. Wherry, Senior Vice President

      Stephen R. Wherry, Treasurer       LENDER:       Branch Banking & Trust Co
      By:  

/s/ BARRY FORBES

        Barry Forbes